EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Cancel claims 8 and 9. 
This application is in condition for allowance except for the presence of claims 8-9 directed to an invention non-elected without traverse. See Response to Restriction filed 12/12/2016. Accordingly, claims 8-9 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9 and 21-27 are pending in the Amendment filed 01/28/2021.
Applicant’s amendment to independent claims 1 and 21 has overcome the prior art rejections of record and put the application in condition for allowance, but for the presence of withdrawn claims 8-9, which have been cancelled by the Examiner Amendment above. 
Claims 1-7 and 21-27 are allowed.
Allowable Subject Matter
Claims 1-7 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to independent claims 1 and 21 (limiting the claimed composition as to “not contain an alcohol alkoxylate or capped alcohol alkoxylate other than the sheeting agent”) has overcome the prior art rejections of record and put the application in condition for allowance in conjunction with the Examiner Amendment to cancel withdrawn claims 8 and 9. 
Claims 2-7 are considered allowable based upon their dependence on claim 1, and claims 22-27 are considered allowable based upon their dependence on claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The additionally cited reference to Rolando et al. (US RE38262 E) is cited to show a detergent composition that contains a nonionic rinse agent [Abstract], and further comprises up to 30 wt.% urea [claim 26]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713